Exhibit 10.50

 

LOGO [g808727g95k82.jpg]

October 9, 2014

Dear                     :

As you are aware, Hudson City Bancorp, Inc. (the “Company”) has entered into an
Agreement and Plan of Merger by and among M&T Bank Corporation, Hudson City
Bancorp, Inc. and Wilmington Trust Corporation dated as of August 27, 2012,
which has been amended by Amendment No. 1 to Agreement and Plan of Merger
(“Amendment No. 1”), dated as of April 13, 2013, and Amendment No. 2 to
Agreement and Plan of Merger (“Amendment No. 2”), dated as of December 16, 2013
(such agreement as amended, the “Merger Agreement”). The purpose of this letter
is to (i) address changes to the Merger Agreement made by Amendment No. 2
relating to recognition of bonuses in the determination of severance; and
(ii) make a technical correction.

You agree and confirm that you, Hudson City Savings Bank (the “Bank”) and the
Company are parties to an [Amended and Restated] Two Year Change of Control
Agreement , made and entered into as of                     and amended by a
letter agreement (the “Prior Letter Agreement”) dated December 14, 2012 (the
“Change of Control Agreement”). You further agree with the Bank and the Company
that the Change of Control Agreement is hereby amended as follows:

(a) Section 6(b)(iii) of the Change of Control Agreement is amended to strike
all language added to the end thereof by the Prior Letter Agreement, and to
replace that language with the following:

Notwithstanding anything in this agreement to the contrary, for purposes of
calculating the Bonus Severance Payment under this Section 6(b)(iii) any annual
bonus paid or declared for the year 2014 shall be considered only to the extent
that it does not exceed [amount that is 45% of annual base salary], which is the
target level established for such bonus.

(b) Section 6(b)(v) of the Change of Control Agreement is amended to replace the
reference to “Table VI of § 1.72-9 of the Income Tax Regulations” therein with a
reference to “Table V of § 1.72-9 of the Income Tax Regulations”.

The provisions of this letter shall take effect when signed by you, the Bank and
the Company; however, in the event that the transactions contemplated by the
Merger Agreement are not consummated and the Merger Agreement is terminated,
following such termination, the language added to section 6(b)(iii) of the
Change of Control Agreement under (a) above shall cease to be of further force
or effect.



--------------------------------------------------------------------------------

We appreciate your cooperation in this matter and your continued dedication to
Hudson City. If the terms of this letter are acceptable to you, kindly indicate
your agreement by signing where indicated below and returning it to the
attention of Christopher Nettleton.

 

Sincerely, HUDSON CITY BANCORP, INC. By:  

 

Name:   Anthony J. Fabiano Title:   President and Chief Operating Officer HUDSON
CITY SAVINGS BANK By:  

 

Name:   Anthony J. Fabiano Title:   President and Chief Operating Officer

Acknowledged and Agreed to:

             

[Name]

 

Date:

   

 

For Internal Use Only: Received on:    

 

Authorized Signature



--------------------------------------------------------------------------------

Schedule of executive officers with an agreement in place with Hudson City
Bancorp and Hudson City Savings on substantially similar terms to the Change of
Control Agreement as amended up to and including amendment by this letter
agreement:

Beierle, Louis J.

Butkovich, Ronald J

Corridon, V. Barry

Daly, Michael

Klarer, James A

LaCalamito, William J

Mahler, Christopher L.

McCambridge, Michael D.

McIntyre, Kenneth

Nettleton, J. Christopher

Olszewski, Veronica A.

Schlesinger, Steven M.

Valentovic, Dennis J